UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6772



FREDDY L. WAMBACH,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA     ATTORNEY   GENERAL;   CHARLES
CREECY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
District Judge. (CA-97-365-4)


Submitted:   July 2, 1998                    Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se. Mark John Pletzke, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. Wambach v. Attorney General, No. CA-97-365-4 (M.D.N.C.

May 13, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2